Citation Nr: 1707677	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for ingrown toenails of the bilateral great toes.

2.  Entitlement to an initial compensable rating for hyperhidrosis with dermatitis of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The RO assigned initial noncompensable (0 percent) disability ratings for each disability, retroactively effective from December 10, 2004, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in August 2007, a statement of the case was issued in March 2008, and a VA Form 9 was received in May 2008.  Thus, the Veteran perfected a timely appeal of these issues.

In June 2009, the Veteran failed to show for the video hearing he had requested in connection with his appeal.  Because good cause was not shown for his failure to appeal, the Board finds that VA adjudication of the appeal may go forward without rescheduling him for another hearing.  38 C.F.R. § 20.704(d) (2016).

In March 2012 and October 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The Board notes that this appeal also included entitlement to service connection for a right knee disorder; however, this issue was granted in a May 2016 rating decision, and as such, is no longer on appeal.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to initial compensable ratings for his ingrown toenails of the bilateral great toes and hyperhidrosis with dermatitis of the bilateral feet.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Specifically, the Board finds that a remand is required to obtain new VA examinations.

The Board notes that the Veteran was recently afforded VA examinations in January 2016.  However, in the December 2016 Appellant's Post-Remand Brief, the Veteran asserts his disabilities have become worse since the January 2016 examinations and he wishes to have new examinations to determine the current level of severity of his disabilities.  See December 2016 Appellant's Post-Remand Brief.

VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated, or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Because the Veteran has specifically asserted that his disabilities are more severe than they were during the January 2016 VA examinations, and considering the fluctuating nature of skin disabilities, the Board finds a remand is necessary to afford the Veteran new VA examinations. 

In addition, as this case is being remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his ingrown toenails of the bilateral great toes.  All indicated tests and studies should be conducted.

If possible, the VA examination should be scheduled during an active stage of the Veteran's ingrown toenails of the bilateral great toes.  The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage.  

If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner should also specify whether the Veteran has any functional impairment associated with his ingrown toenails of the bilateral great toes, to include any impact of the disability on the Veteran's employment.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  Afford the Veteran a VA examination to determine the current severity of his hyperhidrosis with dermatitis of the bilateral feet.  All indicated tests and studies should be conducted.

If possible, the VA examination should be scheduled during an active stage of the Veteran's hyperhidrosis with dermatitis of the bilateral feet.  The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage.  

If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner should describe the area(s) of the body affected by the dermatitis, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner should specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

The examiner should also specify whether the Veteran has any functional impairment associated with his hyperhidrosis and dermatitis of the bilateral feet, to include any impact of the disability on the Veteran's employment.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




